Title: To Benjamin Franklin from John Jay, 18 March 1782
From: Jay, John
To: Franklin, Benjamin


Dr Sir
Madrid 18 March 1782
All our Trouble and anxiety abt the Bills payable here this Month has been in vain they are protested. The following are the Reasons which I have desired the Notary to recite exactly in the Protest vizt (here insert Reasons verb. [verbatim]) It is proper you shd be informed that Mr. Garbarrus [Cabarrus], some Months ago voluntary offered (thro Mr. Carmichael) to furnish me even with 100,000 Dollr. per Month provided the Minister wd agree to put it on the same footing on which he had contracted to furnish certain Supplies to Govt.— I need not observe that this did not take place. You know that Mr Cabarrus had advanced about 30,000 Dollars towards our Bills. The Minister lately gave him an order for 26,000 Dollars being somewhat more than the Ballance due on the 150000 Dollars of which my former Letters have often made mention so that my Debt to Mr Cabarrus has been considerably diminished. This Gentleman has also often authorised Mr Carmichael to assure me of his Readiness to advance what might be necessary to pay the Residue of our Bills if the Minister or the Embassador of France wd. become responsible for the Reimbursmt. with Interest in a convenient Time. The twelve Day of the Month he renewed this offer to me in very express Terms telling me he would wait ten or twelve Months for the Money.
On the 15th. Inst. the Minister consented that Mr Cabarrus shd. supply me to the Amount of 40 or 50 thousd. Current Dollars on these Terms. But Mr Cabarrus then insisteed that the Rents of the post office shd be charged with the Repaymt of this Sum at the Rate of 200,000 Reals of Vollon pr. Month. With this new Condition the Minister refused to comply—and the protest of the Bills became inevitable.
This is a Subject on which I could make some interesting Remarks & add some Singular Circumstance but they must be deferred to another opportunity.
Wd it be posible to take up & pay these Bills at Paris?

I am Dr Sir with sincere Esteem and Regarrd your obliged & obt Servt
J J.
His Exy Dr FranklinTo Dr. Franklin 18 March 1782.
